Citation Nr: 0839084	
Decision Date: 11/13/08    Archive Date: 11/20/08	

DOCKET NO.  07-10 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The veteran's service-connected disabilities, consisting of 
the residuals of laminectomy/diskectomy at the level of the 
4th and 5th lumbar vertebrae with lumbosacral strain; the 
residuals of total left knee arthroplasty; and the residuals 
of right total knee replacement with past medial meniscectomy 
and degenerative joint disease, when taken in conjunction 
with his educational and occupational experience, are 
insufficient to preclude his participation in all forms of 
substantially gainful employment.  


CONCLUSION OF LAW

The veteran's service-connected disabilities, in and of 
themselves, do not render him individually unemployable.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims files, which includes his multiple contentions, as 
well as both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims files shows, or fails to 
show, with respect to that claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks a total disability rating 
based upon individual unemployability.  In pertinent part, it 
is contended that the veteran's various service-connected 
disabilities, when taken in conjunction with his education 
and occupational experience, are sufficient to preclude his 
participation in any form of substantially gainful 
employment.  

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  

A total disability rating based upon individual 
unemployability may be assigned where the schedular rating is 
less than total when it is found that the service-connected 
disability or disabilities are sufficient to produce 
unemployability without regard to advancing age.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2008).  Such total 
ratings may also be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent and there is sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (2008).  

In the present case, a review of the record discloses that 
the veteran has completed two master's degrees.  Reportedly, 
the veteran has had occupational experience in real estate 
development and sales, and in the area of online trading, and 
last worked in 2004 or September/October 2005.  The veteran's 
service-connected disabilities consist of the residuals of 
laminectomy/diskectomy at the level of the 4th and 5th lumbar 
vertebrae, with lumbosacral strain, evaluated as 40 percent 
disabling; the residuals of total left knee arthroplasty, 
evaluated as 30 percent disabling; and the residuals of right 
total knee replacement with past medial meniscectomy and 
degenerative joint disease, evaluated as 30 percent 
disabling.  The combined evaluation currently in effect for 
the veteran's service-connected disabilities is 70 percent.  

At the time of a VA general medical examination in September 
2006, it was noted that the veteran's claims folders were 
available, and had been reviewed.  When questioned regarding 
his past laminectomy/diskectomy, the veteran indicated that 
he experienced no specific radiation, though, occasionally, 
he would experience a "tingling" in his thigh.  According to 
the veteran, his lumbar pain was "a nuisance," but not such 
that he found it impossible to function.  

Regarding his service-connected right and left knee 
disabilities, the veteran indicated that, while he 
experienced pain, he took no medication for either knee.  
Rather, the medication which he took on occasion for his low 
back disability served to help his knee pain.  Noted at the 
time of examination was that the veteran utilized a cane for 
ambulation; he explained that on those occasions where both 
of his knees were painful, he might use a walker, although 
only at home.  

On physical examination, range of motion measurements of the 
lumbosacral spine showed flexion from 0 to 80 degrees, 
accompanied by pain in the range from 60 to 80 degrees, with 
extension from 0 to 30 degrees, lateral flexion on the right 
and left to 30 degrees, and rotation on the right and left to 
45 degrees.  Noted at the time of examination was that the 
veteran's lumbosacral spine had "no effect" on his usual 
occupational or daily activities.  Nor was there any evidence 
of muscle spasm.  

Range of motion measurements of the veteran's right knee 
replacement showed flexion from 0 to 95 degrees, with 
extension to 0 degrees.  Similar measurements of the 
veteran's left knee replacement showed flexion from 0 to 
100 degrees, with extension to 0 degrees.  

According to the examiner, neither the veteran's service-
connected low back disability nor his right or left knee 
disabilities had any effect on his usual daily activities.  
Rather, he was currently in receipt of Social Security 
disability benefits due to (nonservice-connected) epilepsy.  
The pertinent diagnoses noted following examination were 
status post right total knee replacement; status post left 
total knee replacement; residuals of laminectomy/diskectomy 
at the level of the 4th and 5th lumbar vertebrae, with 
accompanying strain; epilepsy; hypertension; and morbid 
obesity.  

At the time of a more recent VA general medical examination 
in September 2007, it was once again noted that the veteran's 
claims folders were available, and had been reviewed.  When 
questioned, the veteran gave a history of epilepsy which had 
begun four years earlier, and which prevented him from 
driving.  Significantly, according to the veteran, he usually 
experienced one mild seizure per month, even with medication.  
Also noted where problems with morbid obesity and 
hypothyroidism, as well as hypertension which was controlled 
with medication, resulting in no symptoms or complications.  

When further questioned, the veteran indicated that he had 
last been employed with a consulting company doing online 
training, and had last worked in October 2005.  According to 
the veteran, he had worked for only three months at this 
"sedentary employment," finding it necessary to leave due to 
the fact that he was missing too much work "for medical 
appointments."  Prior to working in online training, the 
veteran had reportedly worked in land sales, where he made 
over $100,000 a year.  However, the veteran had found it 
necessary to leave that job due to his epilepsy, as well as 
problems with his back and knees.  

On physical examination, the veteran walked with an antalgic 
gait, utilizing a cane for ambulation.  The veteran dressed 
and undressed with some visible discomfort, though without 
any need for assistance.  Range of motion measurements of the 
veteran's lumbar spine showed flexion to 60 out of 
90 degrees, with extension to 15 out of 30 degrees, right and 
left lateral flexion to 20 to out of 30 degrees, and right 
and left rotation to 20 out of 30 degrees.  Range of motion 
measurements of both the right and left knees showed flexion 
to 100 out of 145 degrees, with extension to 0 degrees.  At 
the time of examination, there was no evidence of any edema, 
ecchymosis, or erythema of either knee.  Nor was there any 
evidence of valgus or varus laxity.  The pertinent diagnoses 
noted following examination were service connected residuals 
of laminectomy/diskectomy of the lumbar spine, and bilateral 
total knee replacements.  Nonservice-connected disabilities 
noted included obesity and hypothyroidism, epilepsy, 
hypertension, and peripheral neuropathy of the bilateral 
lower extremities.  

As is clear from the above, the veteran currently meets the 
schedular requirements for the award of a total disability 
rating based upon individual unemployability.  However, the 
veteran may only be awarded that benefit where it is 
demonstrated that his service-connected disabilities, when 
taken in conjunction with his education and occupational 
experience, are sufficient to preclude his participation in 
all forms of substantially gainful employment.  
38 C.F.R. § 4.16(b) (2008).  

In that regard, although in correspondence of June 2007, one 
of the veteran's private physicians indicated that, due to 
the veteran's bilateral total knee arthroplasties, he would 
be unable to resume his prior activities of "hiking and 
climbing hills" (while selling land as a realtor), that 
physician gave no indication that the veteran could not, in 
fact, participate in some form of less active, more sedentary 
employment.  In point of fact, and as noted above, at the 
time of the aforementioned VA general medical examination in 
September 2007, it was noted that the veteran had done just 
that, having been employed with a consulting company doing 
online training.  While it is true that, based on the 
evidence of record, the veteran experiences considerable 
impairment as a result of his various service-connected 
disabilities, that same evidence makes it clear that the 
veteran's nonservice-connected disabilities, and, in 
particular, his nonservice-connected epilepsy, play a 
significant role in his inability to engage in substantially 
gainful employment.  Significantly, and as noted above, the 
veteran has been in the past and is, apparently, currently in 
receipt of Social Security disability benefits as a result of 
his nonservice-connected epilepsy.  

In any case, based on a review of the entire evidence of 
record, it is clear that the veteran's service-connected 
disabilities, in and of themselves, when taken in conjunction 
with his education and occupational experience, are 
insufficient to preclude him from obtaining or retaining 
gainful employment.  Accordingly, the veteran's claim for a 
total disability rating based upon individual unemployability 
must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in August 2006.  In that 
correspondence, VA informed the veteran that, in order to 
substantiate his claim for a total disability rating based on 
individual unemployability, he needed to demonstrate that his 
service-connected disabilities, in and of themselves, were 
sufficient to preclude his participation in all forms of 
substantially gainful employment.  To the extent there exists 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire record, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained both VA and private 
treatment records, as well as VA and private examination 
reports.  The records on which the SSA based its decision are 
on file.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
denied.  



	                        
____________________________________________
	Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


